Case 5:20-cv-01443-FMO-DFM Document 10 Filed 10/30/20 Page 1 of 4 Page ID #:39




                        UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA
                              EASTERN DIVISION



  RAYMOND GARCIA,                           No. ED CV 20-01443-FMO (DFM)

           Plaintiff,                       ORDER DISMISSING ACTION FOR
                                            FAILURE TO PROSECUTE
              v.

  SAN BERNARDINO COUNTY et
  al.,

           Defendants.


       In July 2020, state prisoner Raymond Garcia II (“Plaintiff”) filed a pro
 se civil rights Complaint under 42 U.S.C. § 1983. See Dkt. 1. On July 23, 2020,
 the Court ordered Plaintiff to submit a completed CV-60P within 21 days, see
 Dkt. 5, which Plaintiff did not do. The Court therefore issued an order to show
 cause, see Dkt. 9, ordering Plaintiff within 28 days to either file his completed
 CV-60P or show good cause in writing why this case should not be dismissed
 for failure to prosecute and failure to comply with the Court’s prior order.
 Plaintiff did not respond.
       A plaintiff bears the burden of showing a financial inability to pay the
 filing fee. 28 U.S.C. § 1915(a); Andrews v. King, 398 F.3d 1113, 1119 (9th Cir.
 2005) (prisoners must demonstrate that they are not able to pay the filing fee
 with affidavit and submission of prison trust account records). To qualify for in
 forma pauperis status, a civil litigant must demonstrate both that he is unable
Case 5:20-cv-01443-FMO-DFM Document 10 Filed 10/30/20 Page 2 of 4 Page ID #:40




 to pay court fees and that the claims he seeks to pursue are not frivolous. 28
 U.S.C. §§ 1915(a)(1), 1915(e)(2)(B)(i); O’Loughlin v. Doe, 920 F.2d 614, 617
 (9th Cir. 1990). Despite being warned of his burden to show financial inability
 to pay the filing fee, Plaintiff has not demonstrated that he is unable to pay the
 filing fee.
        Furthermore, district courts have the inherent power to achieve the
 orderly and expeditious disposition of cases by dismissing actions under
 Federal Rule of Civil Procedure 41(b) for failure to prosecute and failure to
 comply with a court order. See Link v. Wabash R.R., 370 U.S. 626, 629-31
 (1962). This applies to pro se litigants as well, who are expected to comply
 with the same procedural standards as represented litigants. See Ghazali v.
 Moran, 46 F.3d 52, 54 (9th Cir. 1995). The following factors are relevant in
 determining whether to dismiss an action for failure to prosecute: “(1) the
 public’s interest in expeditious resolution of litigation; (2) the court’s need to
 manage its docket; (3) the risk of prejudice to the defendants; (4) the public
 policy favoring disposition of cases on their merits, and (5) the availability of
 less drastic sanctions.” Carey v. King, 856 F.2d 1439, 1440 (9th Cir. 1988).
        Here, the first and second factor favor dismissal. See Yourish v. Cal.
 Amplifier, 191 F.3d 983, 990 (9th Cir. 1999) (“[T]he public’s interest in
 expeditious resolution of litigation always favors dismissal.”). Plaintiff has
 failed to respond to the Court’s order or seek an extension. Plaintiff’s conduct
 hinders the Court’s ability to move this case toward disposition and indicates
 that he does not intend to litigate this action diligently.
        The third factor weighs in favor of dismissal. A rebuttable presumption
 of prejudice to the defendant arises when there is a failure to prosecute
 diligently. See In re Eisen, 31 F.3d 1447, 1452-53 (9th Cir. 1994). That
 presumption may be rebutted where a plaintiff proffers an excuse for delay.
 Plaintiff has failed to offer any excuse or reason for his failure to respond by


                                           2
Case 5:20-cv-01443-FMO-DFM Document 10 Filed 10/30/20 Page 3 of 4 Page ID #:41




 the deadline. Plaintiff’s unnecessary delay “inherently increases the risk that
 witnesses’ memories will fade and evidence will become stale.” Pagtalunan v.
 Galaza, 291 F.3d 639, 643 (9th Cir. 2002).
       The fourth factor generally weighs against dismissal; however, it
 assumes that a litigant has complied with the statutory obligations imposed
 under Rule 11(b) and has manifested a diligent desire to prosecute his or her
 claims. See In re Phenylpropanolamine (PPA) Prods. Liab. Litig., 460 F.3d
 1217, 1228 (9th Cir. 2006) (“[T]his factor lends little support to a party whose
 responsibility it is to move a case toward disposition on the merits but whose
 conduct impedes progress in that direction.” (citation omitted)). Where, as
 here, the prisoner-plaintiff has failed to respond to a valid Court order, the
 fourth factor favors dismissal.
       Finally, the fifth factor, the availability of less drastic sanctions, weighs
 in favor of dismissal where, as here, the Court explicitly warned Plaintiff of the
 need to file a response, lest this action be dismissed for failure to prosecute. See
 Ferdik v. Bonzelet, 963 F.2d 1258, 1263 (9th Cir. 1992) (“[A] district court’s
 warning to a party that his or her failure to obey the court’s order will result in
 dismissal can satisfy the ‘consideration of alternatives’ requirement.”).




                                          3
Case 5:20-cv-01443-FMO-DFM Document 10 Filed 10/30/20 Page 4 of 4 Page ID #:42




       Accordingly, this matter is dismissed without prejudice for failure to
 prosecute. Judgment shall be entered accordingly.


  Date: 10/30/20                                      /s/
                                            ___________________________
                                            FERNANDO M. OLGUIN
                                            United States District Judge

  Presented by:


  ___________________________
  DOUGLAS F. McCORMICK
  United States Magistrate Judge




                                        4
